COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  WTX FUND, LLC,                                 §               No. 08-17-00104-CV

                 Appellant,                      §                  Appeal from the

  v.                                             §                112th District Court

  RAY HOLT BROWN, JAY F. HOLT,                   §             of Reagan County, Texas
  CHERYL JONES, JUDY BROWN
  WADSWORTH, JANIE H. GIDDIENS                   §                    (TC #1913)
  AS TRUSTEE OF THE JANIE H.
  GIDDIENS TRUST, DEBRA LYNN                      §
  MORGAN AS TRUSTEE OF THE
  DEBRA LYNN MORGAN REVOCABLE                    §
  TRUST, SUSAN G. WESSON AS
  TRUSTEE OF THE SUSAN G. WESSON                 §
  REVOCABLE LIVING TRUST, PATTI
  HOLT ELKINS, BOBBY VAN HOLT AS                 §
  TRUSTEE OF THE BOBBY VAN HOLT
  REVOCABLE LIVING TRUST, AND                    §
  JOHN THOMAS HOLT,

                 Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s judgment granting partial summary judgment in favor of Appellees. We therefore reverse

the judgment of the court below granting partial summary judgment in favor of Appellees and

render partial judgment in favor of Appellant in accordance with the opinion of this Court. We

further order the cause is remanded to the trial court to determine Appellant’s remedy and for
reconsideration of an award, if any, of attorney’s fees.

       We further order that Appellant recover from Appellees the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF JANUARY, 2020.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment




                                                 2